Citation Nr: 0911053	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-24 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right inguinal 
hernia, status-post herniorraphy.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include schizophrenia.



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from October 10, 1974, to February 14, 1975 as a member of 
the Puerto Rico Army National Guard, and had subsequent 
service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

The appellant asserts that he is entitled to service 
connection for a right inguinal hernia and a psychiatric 
disability.

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, service-connected 
disability compensation may be paid for disability resulting 
from injury suffered or disease contracted in line of duty 
"in the active military, naval, or air service."  Section 
101(24) defines the term "active military, naval, or air 
service" as including "active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."

The claims folder contains DD Form 689, "Individual Sick 
Slip," dated on February 1, 1976, which shows that the 
appellant presented with a right inguinal hernia that 
required surgical correction.  Under the "Remarks" section 
of a DD Form 689 dated in February 24, 1976, "hernia on the 
right side" is noted.  

In this case, according to the available service personnel 
records, the appellant was not on active duty or active duty 
for training in February 1976 when he presented with an 
inguinal hernia; however, any periods of inactive duty for 
training have not yet been verified.  Therefore, the RO 
should make efforts to confirm the appellant's exact periods 
of inactive duty for training.   Moreover, the Board notes 
that in the case of inactive duty for training, service 
connection may only be granted if the veteran suffered an 
"injury" during such service that resulted in the claimed 
disability.  The actual treatment records pertaining to the 
right side hernia are not of record.  Although efforts have 
been made to secure all of the appellant's treatment records 
with the Puerto Rico National Guard, the Board finds that an 
additional attempt should be made.  Moreover, efforts should 
be made to secure a Line of Duty determination pertaining to 
the February 1976 impression of right inguinal hernia; such 
document is not currently of record.

With regard to the service connection claim for a psychiatric 
disability, the Board finds that a VA examination is 
warranted.  In support of his claim, the appellant submitted 
an undated private report from Dr. N.R.N., his private 
psychiatrist.  According to such report, Dr. N.R.N. diagnosed 
the appellant with schizophrenia, and indicated that there is 
no doubt that his emotional problems are directly related to 
his National Guard experience.  Dr. N.R.N. further stated 
that the appellant "entered the National Guard being a 
totally healthy man and he was discharged sick (emotionally 
sick)."  As noted, active military service includes active 
duty, or any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty.  Since 
schizophrenia is a disease, service connection could 
potentially be warranted if such disease was incurred during 
a period of active duty, or active duty for training.  
Therefore, despite the fact there is no evidence of 
psychiatric treatment, complaints, and/or diagnoses during 
active service, given Dr. N.R.N.'s etiology opinion, the 
Board finds that a VA examination is warranted to ascertain 
the etiology of any currently diagnosed psychiatric 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.   The AMC/RO should contact National 
Personnel Records Center (NPRC) and any 
other available sources of information, 
to include the Puerto Rico Army National 
Guard, and:

a.  obtain any additional service 
treatment records associated with the 
appellant's active duty, active duty for 
training, and inactive duty for training.  

b.  verify the appellant's duty status in 
February 1976, and obtain any line of 
duty determinations, to include a 
determination pertaining to a February 1, 
1976, impression of right inguinal 
hernia.

2.   If it is determined that the 
appellant was on inactive duty for 
training on February 1, 1976, he should 
be scheduled for a VA examination to 
determine the current nature and etiology 
of any residuals of right inguinal 
hernia.  The claims folder should be 
reviewed in conjunction with such 
examination and the examination report 
should indicate that such a review was 
performed.

The examiner is requested to comment on 
whether the appellant suffered an 
"injury" on February 1, 1976, which 
then led to the impression of a right 
inguinal hernia.  

If so, the examiner should note any 
residuals of right inguinal hernia 
presently shown, and then provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater) 
that any current residuals of right 
inguinal hernia are related to any 
verified inactive duty for training 
period.   All opinions expressed should 
be accompanied by complete rationales.

3.  The appellant should also be afforded 
a VA psychiatric examination.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed. 

The examiner should note whether the 
appellant currently has an acquired 
psychiatric disability, to include 
schizophrenia and depression.

If so, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed psychiatric 
disability is related to any verified 
periods of active duty, or active duty 
for training.  The examiner should 
reconcile the opinion with the service 
treatment records, and Dr. N.R.N.'s 
undated report which suggests a 
relationship between the appellant's 
psychiatric disability and his National 
Guard service.   

4.  Upon completion of the above, the RO 
should readjudicate the issues of 
entitlement to service connection for 
right inguinal hernia, and an acquired 
psychiatric disability.  If any benefit 
sought is not granted, the appellant 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


